Title: To James Madison from Anthony Morales, 26 December 1806
From: Morales, Anthony
To: Madison, James



Sir
George Town (Ptk) this 26th. Decr. 1806.

I had the honor, to write you a few lines yesterday, in order, to acquaint you, my arrival from Charleston, and at the same time, the wishing I had, to know, what hour would be convenient for you, this day, to have a conference with me, at your private house, on important business; I expect, my letter must have not become to you, and therefore address these lines, requesting your answer.  I am respectfully Your most humble Servt.

Anthony Morales

